United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                December 7, 2007


                                       Before

                  Hon. WILLIAM J. BAUER, Circuit Judge

EDMUND INGRAM,                                  ]   Appeal from the United
        Petitioner-Appellant,                   ]   States District Court for
                                                ]   the Northern District of
No. 06-2766                       v.            ]   Illinois, Eastern Division.
                                                ]
EDDIE JONES, Acting Warden,                     ]   No. 04 C 6600
        Respondent-Appellee.                    ]
                                                ]   Samuel Der-Yeghiayan,
                                                ]        Judge.


     The following are before the court:

     1.    MOTION OF COUNSEL EUGENE VOLOKH TO SUBSTITUTE
           COUNSEL, filed on November 21, 2007, by counsel for the appellant.

     2.    UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
           PETITIONER’S BRIEF AND APPENDIX, filed on December 5, 2007,
           by counsel for the appellant.

     3.    RESPONDENT-APPELLEE JONES’S MOTION TO AMEND, filed on
           November 16, 2007, by counsel for the appellee.


      IT IS ORDERED that #1 is GRANTED. Eugene Volokh is GRANTED leave
to WITHDRAW as counsel of record for petitioner Edmund Ingram. Thomas J.
Hershenson of Mayer Brown LLP, 1909 K St., N.W., Washington, D.C. 20006, is
appointed to represent petitioner Edmund Ingram. The clerk shall modify the
docket to reflect that change.

      IT IS FURTHER ORDERED that #2 is GRANTED. Briefing regarding the
merits of the appeal shall proceed as follows:

     1.    The brief and required short appendix of the appellant will be due by
           January 31, 2008.

     2.    The brief of the appellee will be due by March 3, 2008.
Appeal No. 06-2766                                                                                                         Page 2

         3.        The reply brief of the appellant, if any, will be due by March 17, 2008.

       IT IS FINALLY ORDERED that #3 is GRANTED to the extent that the
following sentence on page 2 of the slip opinion:

         Because we find that Ingram’s petition was timely, we have jurisdiction to
         hear his appeal.

shall be AMENDED to read:

         Because we find that Ingram’s notice of appeal was timely, we have
         jurisdiction to hear his appeal.

Footnote no. 2, which appears on page 2 of the slip opinion, shall be AMENDED to
that the word “petition” is replaced by the words “notice of appeal.”

    The request to amend the conclusion on page 9 of the slip opinion is
DENIED. Briefing on the merits will proceed.


Note:    Circuit Rule 31(e) (amended Dec. 1, 2001) requires that counsel tender a digital copy of a brief, from cover to
         conclusion, at the time the paper copies are tendered for filing. The file must be a text based PDF (portable
         document format), which contains the entire brief from cover to conclusion. Graphic based scanned PDF images do
         not comply with this rule and will not be accepted by the clerk.

         Rule 26(c), Fed. R. App. P., which allows three additional days after service by mail, does not apply when the due
         dates for briefs are specifically set by order of this court. All briefs are due by the dates ordered.


Important Scheduling Notice !

         Notices of hearing for particular appeals are mailed shortly before the date of oral argument. Criminal appeals are
         scheduled shortly after the filing of the appellant's main brief; civil appeals after the filing of the appellee's brief. If
         you foresee that you will be unavailable during a period in which your particular appeal might be scheduled, please
         write the clerk advising him of the time period and the reason for such unavailability. Session data is located at
         http://www.ca7.uscourts.gov/cal/calendar.pdf. Once an appeal is formally scheduled for a certain date, it is very
         difficult to have the setting changed. See Circuit Rule 34(e).